DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Dawsey on 6/6/22.

2.	Please amend the claims as follows:

(New) 21. The golf club head of claim 20, wherein the maximum top edge height (TEH) is at least 2.15 inches.
(New) 22. The golf club head of claim 20, wherein the rearwardmost SSTR point elevation (513) is at least 25% of the rearwardmost SCTR point elevation (523).
(New) 23. The golf club head of claim 20, wherein the front-to-back dimension (FB) is at least 4.6 inches.
(New) 24. The golf club head of claim 20, wherein the vertical separation distance (530) is at least thirty percent of the apex height (AH).
(New) 25. The golf club head of claim 20, wherein the rearwardmost SSTR point (512) and the rearwardmost SCTR point (522) are horizontally separated in a heel-to-toe direction by a heel-to-toe horizontal separation distance (545) that is at least as great as the difference between the crown apex x-dimension (416) and the distance Xcg.
(New) 26. The golf club head of claim 20, wherein 5-10 percent of the club head volume is located above a maximum top edge plane (MTEP).
(New) 27. The golf club head of claim 20, wherein a vertical cross-section taken through the hollow body (110) at a center of the face (200) extending orthogonal to the vertical plane through the shaft axis (SA) has at least 7.5 percent of the cross-sectional area located above a maximum top edge plane (MTEP).
(New) 28. The golf club head of claim 20, wherein the crown section (400) has (a) a heel-to-toe radius of curvature in contact with the crown apex (410) that is less than 4 inches, or (b) an apex-to-front radius of curvature in contact with the crown apex (410) that is at least 25% less than a portion of an apex-to-rear radius of curvature located above the top edge height (TEH) within the vertical section through the crown apex (410) and perpendicular to the vertical plane created by the shaft axis (SA).
(New) 29. The golf club head of claim 20, wherein the crown section (400) includes a post apex attachment promoting region (420) on the surface of the crown section (400) at an elevation above a maximum top edge plane (MTEP) wherein the post apex attachment promoting region (420) begins at the crown apex (410) and extends toward the back (114), and the post apex attachment promoting region (420) includes: 
	(a) an attachment promoting region length (422) measured orthogonal to the vertical plane defined by the shaft axis (SA) from the crown apex (410) to a most rearward point of the post apex attachment promoting region (420), and the attachment promoting region length (422) is at least as great as fifty percent of the crown apex setback dimension (412); and 
	(b) an attachment promoting region width (424) measured in a direction parallel to the vertical plane defined by the shaft axis (SA), and parallel to the horizontal ground plane (GP), from a most heelward point of the post apex attachment promoting region (420) to a most toeward point of the post apex attachment promoting region (420), and the attachment promoting region width (424) is at least as great as the difference between the crown apex x-dimension (416) and the distance Xcg.
(New) 30. The golf club head of claim 29, wherein the hollow body (110) has a crown apex-to-toe dimension (418) measured from the crown apex (410) to the toewardmost point on the hollow body (110) in a direction parallel to the vertical plane defined by the shaft axis (SA) and parallel to the ground plane (GP), and the attachment promoting region width (424) is at least fifty percent of the crown apex-to-toe dimension (418).
(New) 31. The golf club head of claim 30, wherein a portion of the post apex attachment promoting region (420) extends from the crown apex (410) toward the toe (118) a dimension that is at least fifty percent of the crown apex-to-toe dimension (418).
(New) 32. The golf club head of claim 31, wherein the attachment promoting region length (422) is at least as great as seventy five percent of the crown apex setback dimension (412), and the attachment promoting region width (424) is at least twice as great as the difference between the crown apex x-dimension (416) and the distance Xcg.
(New) 33. The golf club head of claim 31, wherein a portion the post apex attachment promoting region (420) has an apex-to-rear radius of curvature (Ra-r) greater than 5 inches.
Allowable Subject Matter
3.	Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club head comprising the structure required by independent claims 1 and 20.  The claimed golf club of the independent claims is directed a large golf club – 400cc, front-to back dimension at least 4.4 inches, MOIy – 4000 g*cm2, MOIx – 2000 g*cm2, TEH at least 2 inches – wherein parameters of the crown-skirt portion provide improved aerodynamics to the golf club head.  Specifically, with respect to claim 1, within a profile region angle of 45 degrees, a vertical separation distance (between rearwardmost SSTR point and rearwardmost SCTR point) is defined in relation to an apex height. For claim 20, within a profile region angle of 45 degrees, a horizontal and vertical separation distance (between rearwardmost SSTR point and rearwardmost SCTR point) is defined. One having ordinary skill in the art would not have found it obvious to modify a traditional golf club head in the manner as claimed without the aid of applicant's specification.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Sheets et al. (US Pat. No. 5,785,609), Dunn (US Pat. No. 1,541,126), Murray (US Pub. No. 2004/0138002), Golden et al. (US Pub. No. 2009/0149276) and Breier et al. (US Pub. No. 2007/0054751).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711